Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct because he threatened a co-worker. While claimant’s version of this event differed from the testimony of his employer’s witnesses, it was for the Board to resolve all credibility issues.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the decision is affirmed, without costs.